Title: To Thomas Jefferson from Thomas Pinckney, 6 November 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 6th. Novr. 1792

Mr. Willm. Weston who is engaged to conduct the inland navigation in the State of Pensylvania and purposes sailing in the Packet having called for my commands, I forward by him the Leyden Gazettes received since my last. The other papers being more bulky I purpose sending them by a merchant Vessel which is to sail in a few days from this port. This will at the same time serve as an introduction to You of Mr. Weston who has the character of being ingenious and capable of doing justice in the business he has undertaken. As I write more fully by the private Vessel I have only now to add that I lately had my introductory audience of the Queen when I was graciously recieved by her Majesty. I have the honor to be with the utmost respect & esteem Dear Sir Your most obedient & most humble Servant

Thomas Pinckney

